Opinion of the Court, by
Judge Clark.
THIS is a writ of error with supersedeas, to a judgment obtained by Gwathmey, Floyd and Co. against Luckett, in the Jefferson circuit court. After verdict and judgment for the plaintiffs, errors were filed in arrest of judgment, which do not appear to have been decided by the court, or continued. An execution was issued, which, being levied on the property of the defendant, was replevied; after which, a motion was made by the defendant to quash the execution and replevy bond taken thereon, on the ground that no final judgment had been rendered, which was overruled by the court.
We think the judgment must be considered as final. The judgment was rendered before the errors in arrest were filed, and it has not been arrested or superseded by the court, at any time since. The regular and orderly way is, to file errors before a judgment has been given on the verdict, which regularly prevents a judgment until they are disposed of. But the judgment having, in this instance, been given before the errors were filed, it must be taken as final, until it is superseded.—Judgment affirmed.